The appellant was indicted by a grand jury selected and impaneled by the circuit court of Jefferson county, charging him with the offense of murder in the first degree, in that he "unlawfully, and with malice aforethought, killed Sam Pilato by shooting him with a pistol," and on the trial of the case he was convicted of murder in the first degree and his punishment was fixed at death.
The verdict on which judgment was entered was in due form. Ruff v. State, 229 Ala. 649, 159 So. 94.
The appellant is represented by counsel and only urges error in the admission of a dying declaration within the exception to the hearsay rule. The predicate therefor was within the rule of our cases, and sufficient to submit the question of guilt vel non to the jury. Lewis v. State, 231 Ala. 211, 164 So. 92; Ward v. State, 78 Ala. 441; Kilgore v. State, 74 Ala. 1.
The record has been carefully examined, and no reversible error is presented. The evidence duly supported the verdict returned, and on which sentence was pronounced and judgment entered.
The date fixed for the execution of the sentence of the law having passed, it is ordered and adjudged that Friday, January 29, 1937, be and the same is hereby, fixed as the date upon which the sentence will be executed as provided by law.
Affirmed.
All the Justices concur.